Filed 9/22/14 P. v. Dillard CA3
                                           NOT TO BE PUBLISHED



California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                       (Tehama)
                                                            ----




THE PEOPLE,

                   Plaintiff and Respondent,                                                 C075587

         v.                                                                     (Super. Ct. No. NCR87888)

EDWARD RAYMOND LEE DILLARD,

                   Defendant and Appellant.




         Appointed counsel for defendant Edward Raymond Lee Dillard asked this court to
review the record and determine whether there are any arguable issues on appeal.
(People v. Wende (1979) 25 Cal. 3d 436 (Wende).) Finding no arguable error that would
result in a disposition more favorable to defendant, we will affirm the judgment.




                                                             1
                                              I
       Because the matter was resolved by plea, the facts are taken from the probation
officer’s report and the parties’ stipulation at the change of plea hearing. On March 2,
2013, Red Bluff police officers conducted a traffic stop of defendant’s vehicle. A search
of the vehicle yielded seven hypodermic syringes. One of the syringes contained liquid
that tested positive for methamphetamine. At the time of the traffic stop, defendant did
not have a valid driver’s license.
       Defendant pleaded no contest to possession of methamphetamine (Health & Saf.
Code, § 11377, subd. (a)) and driving without a valid license (Veh. Code, § 12500, subd.
(a)). He admitted a prior serious felony conviction. (Pen. Code, § 667, subds. (b)-(i).)1
In exchange, three related counts and a strike allegation were dismissed.
       The trial court sentenced defendant to state prison for a stipulated term of six years
and to county jail for a concurrent term of 90 days. In addition, the trial court awarded
defendant 112 days of custody credit and 112 days of conduct credit (§ 4019) and ordered
defendant to pay a $400 restitution fine (§ 1202.4), a $400 parole revocation fine
(§ 1202.45), a $180 laboratory analysis fee (Health & Saf. Code, § 11372.5, subd. (a))
including penalty assessments, a $360 drug program fee (Health & Saf. Code, § 11372.7)
including penalty assessments, a $40 court operations fee (§ 1465.8, subd. (a)(1)), and a
$30 court facilities assessment (Gov. Code, § 70373).
                                             II
       Appointed counsel filed an opening brief setting forth the facts of the case and
asking this court to review the record and determine whether there are any arguable
issues on appeal. (Wende, supra, 25 Cal. 3d 436.) Defendant was advised by counsel of




1 Undesignated statutory references are to the Penal Code.


                                             2
the right to file a supplemental brief within 30 days of the date of filing the opening brief.
More than 30 days elapsed and we received no communication from defendant.
       Having undertaken an examination of the entire record, we find no arguable error
that would result in a disposition more favorable to defendant.
                                       DISPOSITION
       The judgment is affirmed.


                                                                  MAURO                   , J.


We concur:


               RAYE                   , P. J.


               BLEASE                 , J.




                                                3